Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 2, lines 6-7, “the at least one light fixture” changed to –at least one light fixture--.
(Note: there is lack of antecedent basis for “the at least one light fixture”).
Reasons for Allowance
Claims 2-52 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 2 recites a lighting and imaging system including, in combination, a second light source to irradiate the at least one plant in the environment of (the) at least one lighting fixture to facilitate sensing, by the at least one camera or sensor, of reflected or emitted radiation reflected or emitted by the at least one plant in response to irradiation by the second light source, the second light source having at least one first light to emit first essentially monochromatic or relatively narrowband radiation; and at least one second light to emit second essentially monochromatic or relatively narrowband radiation different from the first essentially monochromatic or relatively narrowband radiation. 
claim 30 recites a lighting and imaging method including, in combination, a step of B) generating second radiation from a second light source to irradiate the at least one plant to facilitate sensing of reflected or emitted radiation reflected or emitted by the at least one plant in response to the second irradiation by the second light source, the second light source having at least one first light to emit first essentially monochromatic or relatively narrowband radiation; and at least one second light to emit second essentially monochromatic or relatively narrowband radiation different from the first essentially monochromatic or relatively narrowband radiation.
claim 31 recites a lighting and imaging system including, in combination, a multispectral imaging module having at least one of a camera or a sensor; a second light source to irradiate at least one object in an environment of the at least one lighting fixture to facilitate sensing, by the at least one camera or sensor, of reflected or emitted radiation reflected or emitted by the at least one object in response to irradiation by the second light source, the second light source comprising: at least one first light to emit first essentially monochromatic or relatively narrowband radiation; and at least one second light to emit second essentially monochromatic or relatively narrowband radiation different from the first essentially monochromatic or relatively narrowband radiation.
Claim 41 recites a lighting and imaging system including, in combination, a multispectral imaging module having at least one of a camera or a sensor; a second LED light source to irradiate at least one object to facilitate sensing, by the at least one camera or sensor, of reflected or emitted radiation reflected or emitted by the at least one object in response to irradiation by the second LED light source, the second LED light source comprising: at least one first LED to emit first essentially monochromatic or relatively narrowband radiation; and at least one second LED to emit second essentially monochromatic or relatively narrowband radiation different from the first essentially monochromatic or relatively narrowband radiation.
Claim 46 recites a lighting and imaging system including, in combination, a multispectral imaging module having at least one of a camera or a sensor; a second light source to irradiate the at least one object to facilitate sensing, by the at least one camera or sensor, of reflected or emitted radiation reflected or emitted by the at least one object in response to irradiation by the second light source, the second light source comprising: at least one first light to emit first essentially monochromatic or relatively narrowband radiation; and at least one second light to emit second essentially monochromatic or relatively narrowband radiation different from the first essentially monochromatic or relatively narrowband radiation.
These above features are not disclosed or suggested by the prior of record. Claims 3-29, 32-40, 42-45 and 47-52 depend on claims 2, 31, 41 and 46, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/           Primary Examiner, Art Unit 2875